Bkace, J.
(dissenting). — The reasons for my dissent to the opinion of the majority of the court in this case appear in the original opinion, handed down by me in division number 1, as follows:
‘ ‘On the twenty-seventh of August, 1880, in vacation of the probate court of Johnson county, an information in writing was filed in said court, that one James L. Ashby was of unsound mind and incapable of managing his affairs. On the same day, without notice to said Ashby and without bringing him before the court, an inquiry was had before a jury who found that the said Ashby was “of unsound mind and a fit subject for the lunatic asylum;” thereupon, the court appointed W. E. Hess “guardian of the person and estate of said Ashby,” and required him to give bond as such in the sum of $10,000.
It appears from the evidence that Ashby was a merchant, farmer and trader, and doing a pretty extensive business for his locality. After the inquiry he was taken to-the asylum, where he remained but a short time; upon being discharged he returned home and resumed control of his business and continued managing his affairs until the twenty-first of July, 1884. Hess was Ashby’s father-in-law and. resided with Ashby; he never qualified or exercised any control over Ashby’s business until the latter date, when he gave bond, and afterwards on the fifth of August, 1884, was killed by Ashby. Afterwards on the eleventh of • August, 1884, the appellant Coleman was appointed by the probate court guardian and curator of Ashby, gave bond and took charge of his estate; had the same inventoried and appraised, and proceeded in the *78discharge of the duties of a guardian and curator of an insane person as to such estate.
Afterwards Ashby died, and respondent Parrar was appointed administrator of his estate, and afterwards, on the twenty-third of August, 1886, the said Coleman filed in said court a statement of his account as guardian and curator of the estate of said Ashby, showing that the total amount of the assets of said estate that came into his hands was the sum of $10,535; that of such assets he had then in his hands uncollected notes and accounts amounting to the sum of $5,052.74; that he had realized in cash from such assets the sum of $5,460.53, and that he had disbursed on account of said estate as per voucher filed therewith the sum of $6,489.55. Upon examination of said statement, the probate court found the statement correct as to the amount of the uncollected notes and accounts and gave him credit therefor; but found him entitled to credit for disbursements only to the .amount of $2,501.82, leaving a cash balance due from him to the estate of $2,980.45, which amount the court ordered him' “to pay over to the administrator of the estate of the said James Ashby, deceased, and to take his receipt for same, and that he turn over to said administrator the uncollected assets.
Prom this order Coleman appealed to the circuit court, in which court " Parrar, the administrator, appeared for the first time, so far as this record shows, and moved that the judgment of the probate court be affirmed upon the record; which motion being overruled, the case was tried de novo, and the account restated by the circuit court; the court finding the amount of total assets and uncollected notes and accounts to be correct as stated in the original account; that the amount of cash received by the guardian was $5,482.26; that the amount of credits to *79which, he was entitled for disbursements was $2,845.46, leaving a balance due the estate of $2,636.80, and thereupon ordered said guardian to turn over to said Farrar, administrator, the uncollected notes and accounts and rendered judgment in favor of the administrator against said guardian for said sum of $2,636.80, with six per cent, interest from the twenty-third day of August, 1886.
• From this judgment the guardian appeals to this court.
Of the disbursements for which the guardian claimed credit the probate court disallowed the sum of $3,987.73, and the circuit court disallowed .the sum of $3,644.09. The particular items disallowed by the circuit court are set out in the account stated by said court and consist of five vouchers disallowed in whole, amounting to the sum of $2,290.32, and five vouchers ■disallowed in part to the amount of $953.77, and $400 of the credit of $1,000, allowed by the probate court for services as guardian.
The main controversy is upon the disallowance of / the credits claimed as per the ten vouchers, which were obligations contracted by Ashby after the inquiry of lunacy aforesaid, and before Coleman qualified as guardian, and which were paid by him before the death of said Ashby.
It appears from the instructions given and refused that the circuit court in adjusting the account proceeded upon the theory that the debts incurred by Ashby, after the inquiry of lunacy, and paid by the guardian Coleman, except so far as they were incurred for necessaries for the support of Ashby and his family,' were absolutely void, and that the guardian by paying them acquired no right to a credit for such payment in his account.
*80I. By the constitution and laws of 'this state, jurisdiction over matters pertaining to the appointment of guardians and curators of insane persons and settling the accounts of such guardians and curators is vested in the probate court. Constitution, art. 6, sec. 34, Revised Statutes, 1879, sec. 1176.
The appellant, having accepted the appointment of the probate court to the office of guardian of James L. Ashby as an insane person, qualified as such under that appointment, received his estate and brought his account into said court for settlement, on appeal from the action of said court thereon to the circuit court, cannot in the latter court or here question the validity of his appointment or deny the jurisdiction of the probate court over his settlement. Rollins v. State to use, 13 Mo. 437; Mississippi Co. v. Jackson, 51 Mo. 23; 18 Mo. App. 26; Potter v. Adams’ Ex’rs, 24 Mo. 159; Fox v. Minor, 32 Cal. 111; People v. Norton, 9 N. Y. 179; McClure v. Com., 80 Penn. St. 169; 2 Herman on Estoppel, p. 1040.
II. The duties of such guardian and curator are prescribed, and the exercise of jurisdiction by the probate court over his settlements is governed by chapter 116, Revised Statutes, 1879, sections 5815, 5824 and 5825, which are as follows:
“Sec.. 5815. . Every guardian of an insane person shall, once a year, or oftener, if required by the court appointing him, render to such court a just and true account of his guardianship and make settlement thereof with such court.”
“See. 5824. If it be found that such person has been restored to his right mind, he shall be discharged from care and custody, and the guardian shall immediately settle his accounts, and restore to such person all things remaining in his hands belonging or appertaining to him.
*81“Sec. 5825. In case of death of such insane person while under guardianship, the power of the guardian shall cease, and the estate shall descend and be distributed in the same manner as if such person had been of sound mind and the guardian shall immediately settle his accounts, and deliver the estate and effects of his ward to his personal representatives.”
The law governing the settlements of guardians of insane persons as contained in these sections which are the only ones on the subject has remained unchanged since 1835. Revised Statutes, 1835, secs. 31, 40, 41, pp. 325, 327-, Revised Statutes, 1845, secs. 31, 40, 41, pp. 597, 598; Revised Statutes, 1855, ch. 81, secs. 31-, 40, 41; General Statutes, 1865, ch. 40, secs. 31, 40, 41. Previous to 1835, jurisdiction over the estate of insane persons was vested in probate courts (Laws 1825, sec. 5, p. 269), and such courts were invested with power in case of death of an insane person under guardianship to make final settlement with his guardian (sec. 13, p. 434) to order him to render the estate to such person as the court shall direct and to enforce and carry into effect its orders, decrees and sentences in the same manner as courts of chancery may do (by attachment, imprisonment for contempt, or by sequestration for disobedience of such orders by the guardian, sec. 15, p. 435).
The act of 1835 (the present law upon that subject, Revised Statutes, 1889, ch. 86, secs. 5541, 5550, 5551) does not confer such power upon the probate court; ■ no provision is made for a final settlement of the estate by the guardian with such court, and no power given to enforce its orders in regard to settlements, made by the guardian with such court, and no appeal provided for from such orders. In all these respects the provisions of this act are radically different from *82those governing settlements of guardians of minors and executors and administrators, in which provision is made for notice to parties interested, a final and conclusive settlement with a right of appeal to the circuit court and a trial therein de novo. Revised Statutes, 1879, secs. 238, 239, 292, 299, 2610, 2616.
No- distinction is made in the act between the settlement to be made by the guardian annually, when the ward is restored to his right mind, or when he dies, as to the power of the probate court over them, or their force and effect when made — they are all ex parte proceedings without notice, and mere statements of the guardian, accounts to be adjusted by the court so as to show the then condition of the estate in his hands; the idea of their being conclusive or final, either for or against the guardian, is not only not expressed in the statute, but is excluded by the consideration that no appeal and trial de novo is provided for, by means whereof such settlements might be re-examined in a higher court.
In State to use v. Jones, 89 Mo. 470, we held that the annual settlements of a guardian* of an insane person with the probate court have not the effect of a final judgment, and are only prima;facie 'evidence of their correctness; and, as the law makes no distinction between the force and effect of such settlements and those made by the guardian where the ward is restored to his right mind or dies, we must now hold that the settlement of such guardian, upon the death of his ward, with the probate court can have no other or different effect. To hold otherwise would be a dangerous species of judicial legislation, since these settlements may be made without notice to the restored ward or his personal representative if he be dead; and the law has provided no way of having them re-examined and corrected by appeal to a superior tribunal in *83case of error or overcharges. For if it could be held that they were final and conclusive, and that an appeal would lie under the comprehensive language of section 1102, Eevised Statutes, 1879, giving appellate jurisdiction to circuit courts from the judgments and orders of probate courts in all cases, not expressly prohibited by law, yet, no provision having been made for a trial de novo upon such appeal, its only effect would be to bring the record before the court as in case of certiorari, and the merits of the settlement could not be inquired into. Lacey v. Williams, 27 Mo. 280; Lewis v. Nuckolls, 26 Mo. 278; St. Louis Co. v. Lind, 42 Mo. 348.
When the account has been stated by the probate court and made a matter of record, the court has exhausted all the power vested in it by the law, which nowhere authorizes it to render a judgment thereon. Where the guardian has thus settled his accounts, the law then imposes upon Mm the duty of delivering the estate and effects of his ward to his personal representative under the penalty of his bond. While the settlement he makes with the probate court is the last settlement he makes with the court, it is not the last nor the final settlement he must make of the estate of his ward; that final settlement he must make with the ward himself if he is restored to his right mind, or with his personal representative if he dies. And in an action, upon the bond by such ward or his personal representative, should the guardian fail to discharge his duty in accounting for and delivering over to such ward or his personal representative the estate in his hands, these settlements in the probate court can be no more than prima facie evidence of the condition of the account of the guardian at the time they were made.
It follows, if my construction of this statute be correct, that no appeal would lie in this case, and the *84probate and circuit courts had no power to render final judgment therein against the appellant,” on his account.